265 S.W.3d 880 (2008)
STATE of Missouri, Respondent,
v.
Calvin L. BAUGH, Appellant.
No. ED 89917.
Missouri Court of Appeals, Eastern District, Division Three.
October 7, 2008.
*881 Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
S. Kristina Starke, Saint Louis, MO, for Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Calvin L. Baugh appeals from the trial court's judgment of conviction and sentence, arguing the trial court erred in admitting irrelevant evidence of uncharged crimes. We have reviewed the briefs of the parties and the record on appeal and conclude that no error resulting in a manifest injustice or a miscarriage of justice occurred. Rule 30.20[1]; State v. Johnson, 220 S.W.3d 377, 385 (Mo.App. E.D.2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2007, unless otherwise indicated.